DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicants' Preliminary Amendment, received 11-30-2020, is acknowledged.  Claims 1-13 have been canceled.  Claims 16-18, and 21 have been amended.
Claims 14-23 are pending and under consideration.
Specification
The disclosure is objected to because of the following informalities:
Throughout the specification, Bacillus subtilis strain deposited as PTA-6507, is designated as "15AP4".  However, PTA-6507 is listed as "Bacillus subtilis subsp. subtilis 15A-P4".   Therefore the designation should be "15A-P4".  
Page 1, lines 16, 18, 20-23, and 27, "E. coli" should be in italics.
Page 2, lines 1, and 3, "E. coli" should be in italics; line 20, "E. coli-based" should be "E. coli-based".
Page 3, line 8, delete the "\" at the end of the line; line 15, "E. coli" should be in italics.
Page 6, line 27, "E. coli-based" should be "E. coli-based".
Page 7, line 23, "i.e." should not be in italics.
Page 13, line 22, "e.g." should not be in italics.
Page 14, line 28, "e.g." should not be in italics.
Page 21, line 12, "E. coli" should be in italics.
Appropriate correction is required.
Claim Objections
Claim 14 is objected to because "15AP4" should be "Bacillus subtilis subsp. subtilis 15A-P4"  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14-20, 22, and 23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 14 is a method for preventing and/or treating an E. coli- based infection in an animal which comprises administering an effective amount of a composition comprising a Bacillus-based direct-fed microbial component comprising Bacillus subtilis strains 3BP5 (NRRL B-50510); Bacillus amyloliquefaciens 918 (NRRL B-50508), and 15AP4 (PTA- 6507).
	Because of the placement of a semicolon immediately following (NRRL B-50510) and a comma following (NRRL B-50508), it is unclear if 15AP4 (PTA- 6507) is to be considered a strain of Bacillus amyloliquefaciens.
	However, the ATCC number "PTA-6507" is a Bacillus subtilis strain.
	Thus, the claim is unclear on this issue.
	Claims 15-20, 22, and 23 depend from claim 14, but do not clarify the issue.

Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	It is unclear if "reduced mortality and reduced E. coli shedding" is one choice or two.  If two choices, it is recommended that a comma be inserted immediately following "mortality".
Claim 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, because the claim recites the limitation "the direct-fed microbial" in lines 1-2.  	There is insufficient antecedent basis for this limitation in the claim because claim 14, from which it depends, recites "Bacillus-based direct-fed microbial", not just "direct-fed microbial".
Claim 21 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 	As newly amended, claim 21 is the method of claim  wherein said composition is a feed additive composition or a premix.
	The claim is unclear because there is no claim listed for "the method of".
Claims 14-20, 22, and 23 are under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for treating pigs which have an ETEC infection by oral administration of Bacillus subtilis strains 3BP5 (NRRL B-50510), 15AP4 (PTA- 6507), and Bacillus amyloliquefaciens 918 (NRRL B-50508), and does not reasonably provide enablement for preventing/treating all types of E. coli infections in all parts of an animal by all types of administration.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims.
	Enablement requires that the specification teach those in the art to make and use the invention without undue experimentation.  Factors to be considered in determining whether a disclosure would require undue experimentation include (1) the nature of the invention, (2) the state of the prior art, (3) the predictability or lack thereof in the art, (4) the amount of direction or guidance present, (5) the presence or absence of working examples, (6) the quantity of experimentation necessary, (7) the relative skill of those in the art, and (8) the breadth of the claims.  
	The nature of the invention – Preventing and/or treating of an all E. coli-based infection by any administration of an effective amount of compositions comprising a Bacillus-based direct-fed microbial component comprising Bacillus subtilis strains 3BP5 (NRRL B-50510); Bacillus amyloliquefaciens 918 (NRRL B-50508), and 15AP4 (PTA- 6507).
	 The state of the prior art indicates that oral administration of Bacillus subtilis strain 15A-P4 (PTA- 6507) can inhibit Clostridium in the fecal matter of pigs and improves the performance of female breeding stock and in piglets borne by the female breeding stock. (Rehberger et al., U.S. Pat. No. 8,021,654, September 20, 2011).   The prior art does not teach or suggest oral administration of Bacillus subtilis strains 3BP5 (NRRL B-50510), 15AP4 (PTA- 6507), and Bacillus amyloliquefaciens 918 (NRRL B-50508) to pigs for preventing and/or treating of an E. coli-based infection.
	Thus, there is a lack of predictability in the art that oral administration of Bacillus subtilis strains 3BP5 (NRRL B-50510), 15AP4 (PTA- 6507), and Bacillus amyloliquefaciens 918 (NRRL B-50508) to pigs for prevents and/or treats an E. coli-based infection.
	The amount of direction or guidance present is directed to oral administration of Bacillus subtilis strains 3BP5 (NRRL B-50510), 15AP4 (PTA- 6507), and Bacillus amyloliquefaciens 918 (NRRL B-50508) to pigs orally infected with F18 enterotoxigenic E. coli.  Said administration results in lowered shedding amounts of said F18 enterotoxigenic E. coli.  The instant specification only teaches a reduction in the F18 ETEC shedding in fecal matter of pigs following oral administration with F18 enterotoxigenic E. coli  (F18 ECTEC).
	Therefore, the quantity of experimentation necessary for the instantly claimed inventions, given the relative skill of those in the art of protecting animals from all types of E. coli infections, constitutes merely an invitation to experiment without a reasonable expectation of success.
Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Rodney P. Swartz, Ph.D., Art Unit 1645, whose telephone number is (571) 272-0865. The examiner can normally be reached on Monday-Thursday from 7:30 AM to 6:00 PM EST.
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	If attempts to reach the Examiner by telephone are unsuccessful, please contact the Examiner's Supervisor, Gary Nickol, at (571)272-0835.
	The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Rodney P Swartz, Ph.D./Primary Examiner, Art Unit 1645                                                                                                                                                                                                        September 8, 2021